Name: Commission Regulation (EC) NoÃ 1565/2006 of 19 October 2006 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of October 2006 pursuant to Regulation (EC) NoÃ 638/2003
 Type: Regulation
 Subject Matter: trade policy;  international trade;  economic geography;  tariff policy;  executive power and public service;  plant product
 Date Published: nan

 20.10.2006 EN Official Journal of the European Union L 290/13 COMMISSION REGULATION (EC) No 1565/2006 of 19 October 2006 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of October 2006 pursuant to Regulation (EC) No 638/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of such agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (2), Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (3), Having regard to Commission Regulation (EC) No 638/2003 of 9 April 2003 laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) (4), and in particular Article 17(2) thereof, Whereas: (1) In accordance with Article 17(2)(a) of Regulation (EC) No 638/2003, the Commission shall decide to what extent applications for import licences may be accepted. (2) Examination of the quantities for which import licence applications for rice have been submitted for the October 2006 tranche shows that licences should be issued for the quantities applied for multiplied, where appropriate, by a reduction percentage, and the final percentage take-up of each quota in 2006 should be communicated, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences for rice against applications submitted during the first five working days of October 2006 pursuant to Regulation (EC) No 638/2003 and notified to the Commission shall be issued for the quantities applied for multiplied, where appropriate, by the reduction percentages stipulated in the Annex to this Regulation. 2. The final percentage take-up of each quota concerned for 2006 is set out in the Annex. Article 2 This Regulation shall enter into force on 20 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 348, 21.12.2002, p. 5. (3) OJ L 314, 30.11.2001, p. 1. (4) OJ L 93, 10.4.2003, p. 3. Regulation as last amended by Regulation (EC) No 2120/2005 (OJ L 340, 23.12.2005, p. 22). ANNEX Reduction percentages by tariff quota for rice opened by Regulation (EC) No 638/2003 to be applied to quantities applied for under the tranche for October 2006 and the final percentage take-up for 2006 Origin/product Order No Reduction percentage Final percentage take-up of the quota for 2006 ACP [Article 3(1) of Regulation (EC) No 638/2003]  CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 09.4187 0 (1) 80,35 ACP [Article 5(1) of Regulation (EC) No 638/2003]  CN code 1006 40 00 09.4188 0 (1) 22,76 OCTs [Article 10(1)(a) and (b) of Regulation (EC) No 638/2003]  CN code 1006 a) Netherlands Antilles and Aruba: 09.4189 0 (1) 40,32 b) Least-developed OCTs: 09.4190 0 (1) 0 ACP + OCTs (Article 13 of Regulation (EC) No 638/2003)  CN code 1006 (OCTs)  CN codes 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30 09.4191 0 (1) 26,72 (1) To be issued for the quantity stated in the application.